 

AURASOUND, INC.

2011 STOCK INCENTIVE PLAN
 
This 2011 Stock Incentive Plan (the “Plan”) is hereby established by Aurasound,
Inc., a Nevada corporation (the “Company”), and adopted by its Board of
Directors as of July 27, 2011 (the “Effective Date”).
 
ARTICLE 1.

PURPOSES OF THE PLAN
 
1.1 Purposes.  The purposes of the Plan are (a) to enhance the Company’s ability
to attract and retain the services of qualified employees, officers and
directors (including non-employee officers and directors), and consultants and
other service providers upon whose judgment, initiative and efforts the
successful conduct and development of the Company’s business largely depends,
and (b) to provide additional incentives to such persons or entities to devote
their utmost effort and skill to the advancement and betterment of the Company,
by providing them an opportunity to participate in the ownership of the Company
and thereby have an interest in the success and increased value of the Company.
 
ARTICLE 2.

 
DEFINITIONS
 
For purposes of this Plan, the following terms shall have the meanings
indicated:
 
2.1 Administrator.  “Administrator” means the Board or, if the Board delegates
responsibility for any matter to the Committee, the term Administrator shall
mean the Committee.
 
2.2 Affiliated Company.  “Affiliated Company” means any “parent corporation” or
“subsidiary corporation” of the Company, whether now existing or hereafter
created or acquired, as those terms are defined in Sections 424(e) and 424(f) of
the Code, respectively.
 
2.3 Award.  “Award” means any Option, Restricted Stock or Stock Appreciation
Right granted to a Participant under the Plan.
 
2.4 Award Agreement.  “Award Agreement” means any Option Agreement, Restricted
Stock Purchase Agreement or Stock Appreciation Rights Agreement entered into
between the Company and a Participant under the Plan.
 
2.5 Base Value.  “Base Value” shall have the meaning set forth in Section 7.3
hereof.
 
2.6 Board.  “Board” means the Board of Directors of the Company.

 
1

--------------------------------------------------------------------------------

 
 
2.7 Cause.  “Cause” shall, unless otherwise defined in a Participant’s written
employment agreement or Award Agreement, mean: (a) the commission of any act of
fraud, embezzlement or dishonesty by Participant which adversely affects the
business of the Company, the acquiring or successor entity (or parent or any
subsidiary thereof), (b) any unauthorized use or disclosure by Participant of
confidential information or trade secrets of the Company, the acquiring or
successor entity (or parent or any subsidiary thereof), (c) the refusal or
omission by the Participant to perform any duties required of him if such duties
are consistent with duties customary for the position held with the Company, the
acquiring or successor entity (or parent or any subsidiary thereof), (d) any act
or omission by the Participant involving malfeasance or gross negligence in the
performance of Participant’s duties to, or deviation from any of the policies or
directives of, the Company or the acquiring or successor entity (or parent or
any subsidiary thereof), (e) conduct on the part of Participant which
constitutes the breach of any statutory or common law duty of loyalty to the
Company, the acquiring or successor entity (or parent or any subsidiary
thereof), or (f) any illegal act by Participant which adversely affects the
business of the Company, the acquiring or successor entity (or parent or any
subsidiary thereof), or any felony committed by Participant, as evidenced by
conviction thereof.
 
2.8 Change in Control.  “Change in Control” means the occurrence of any of the
following:
 
(a) The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of the
beneficial ownership of securities of the Company possessing more than fifty
percent (50%) of the total combined voting power of all outstanding securities
of the Company, provided, however, that a Change in Control shall not result
upon such acquisition of beneficial ownership if such acquisition occurs as a
result of a financing transaction or series of financing transactions;
 
(b) The consummation of a merger or consolidation in which the Company is not
the surviving entity, except for a transaction in which the holders of the
outstanding voting securities of the Company immediately prior to such merger or
consolidation hold as a result of holding Company securities prior to such
transaction, in the aggregate, securities possessing at least fifty percent
(50%) of the total combined voting power of all outstanding voting securities of
the surviving entity immediately after such merger or consolidation;
 
(c) A reverse merger in which the Company is the surviving entity but in which
the holders of the outstanding voting securities of the Company immediately
prior to such merger hold, in the aggregate, securities possessing less than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger; or
 
(d) The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing at least fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s).
 
2.9 Code.  “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and applicable Treasury Regulations and administrative guidance
promulgated thereunder.
 
2.10 Committee.  “Committee” means a committee of two or more members of the
Board appointed to administer the Plan pursuant to Section 8.1 hereof.
 
2.11 Common Stock.  “Common Stock” means the Common Stock of the Company.
 
2.12 Company.  “Company” shall have the meaning set forth in the preamble to
this Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
2.13 Consultant.  “Consultant” means any consultant or advisor if:  (a) the
consultant or advisor renders bona fide services to the Company or any
Affiliated Company; (b) the services rendered by the consultant or advisor are
not in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities; and (c) the consultant or advisor is a natural person
who has contracted directly with the Company or any Affiliated Company to render
such services.
 
2.14 Continuous Service.  Unless otherwise provided in an Award Agreement, the
terms of which may be different from the following, “Continuous Service” means
(a) Participant’s employment by either the Company or any Affiliated Company, or
by successor entity following a Change in Control, which is uninterrupted except
for vacations, illness (not including permanent Disability), or leaves of
absence which are approved in writing by the Company or any of such other
employer corporations, as applicable, (b) service as a member of the Board until
the Participant resigns, is removed from office, or Participant’s term of office
expires and he or she is not reelected, or (c) so long as the Participant is
engaged as a Consultant or other Service Provider.
 
2.15 Disability.  “Disability” means permanent and total disability as defined
in Section 22(e)(3) of the Code.  The Administrator’s determination of a
Disability or the absence thereof shall be conclusive and binding on all
interested parties.
 
2.16 Effective Date.  “Effective Date” shall have the meaning set forth in the
preamble to this Plan.
 
2.17 Established Securities Market.  “Established Securities Market” means
either:  (a) a securities exchange registered with the Securities and Exchange
Commission under Section 6 of the Exchange Act; (b) a foreign national
securities exchange officially recognized, sanctioned or supervised by
governmental authority; or (c) an OTC Market.
 
2.18 Exchange Act.  “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
2.19 Exercise Price.  “Exercise Price” means the purchase price per share of
Common Stock payable upon exercise of an Option.
 
2.20 Fair Market Value.  “Fair Market Value” on any given date means the value
of a share of Common Stock, determined as follows:
 
(a) If the Common Stock is then readily tradable on an Established Securities
Market, the Fair Market Value shall be determined by the Administrator through
the application of a valuation method permitted under Treasury Regulation
Section 1.409A-1(b)(5)(iv)(A); and
 
(b) If the Common Stock is not then readily tradable on an Established
Securities Market, the Fair Market Value shall be determined by the
Administrator in good faith through the reasonable application of a reasonable
valuation method in accordance with Treasury Regulation
Section 1.409A-1(b)(5)(iv)(B), which determination shall be conclusive and
binding on all interested parties.
 
2.21 FINRA Dealer.  “FINRA Dealer” means a broker-dealer that is a member of the
Financial Industry Regulatory Authority, Inc.
 
2.22 Incentive Option.  “Incentive Option” means any Option designated and
qualified as an “incentive stock option” as defined in Section 422 of the Code.

 
3

--------------------------------------------------------------------------------

 
 
2.23 New Incentives.  “New Incentives” shall have the meaning set forth in
Section 9.1(a) hereof.
 
2.24 Nonqualified Option.  “Nonqualified Option” means any Option that is not an
Incentive Option.  To the extent any Option designated as an Incentive Option
fails in whole or in part to qualify as an Incentive Option, including without
limitation, for failure to meet the requirements applicable to 10% Stockholders
or because the annual limit described in Section 5.6 hereof is exceeded, it
shall to that extent constitute a Nonqualified Option.
 
2.25 Option.  “Option” means any option to purchase Common Stock granted
pursuant to Article 5 hereof.
 
2.26 Option Agreement.  “Option Agreement” means the written agreement entered
into between the Company and an Optionee with respect to an Option granted under
the Plan.
 
2.27 Optionee.  “Optionee” means a Participant who holds an Option.
 
2.28 OTC Market.  “OTC Market” means an over-the-counter market reflected by the
existence of an interdealer quotation system.
 
2.29 Participant.  “Participant” means an individual that holds an Option,
Restricted Stock or Stock Appreciation Right granted pursuant to the Plan.
 
2.30 Plan.  “Plan” means this 2011 Stock Incentive Plan of the Company.
 
2.31 Publicly Held.  “Publicly Held” means, with respect to the Company, any
point in time in which any class of common equity securities of the Company are
required to be registered under Section 12 of the Exchange Act.
 
2.32 Purchase Price.  “Purchase Price” means the purchase price payable to
purchase a share of Restricted Stock.
 
2.33 Repurchase Rights.  “Repurchase Rights” means the right of the Company to
repurchase shares of Common Stock issued pursuant to an Award granted under the
Plan.
 
2.34 Restricted Stock.  “Restricted Stock” means shares of Common Stock issued
pursuant the Plan, subject to any restrictions and conditions as are established
pursuant to such Article 6.
 
2.35 Restricted Stock Purchase Agreement.  “Restricted Stock Purchase Agreement”
means the written agreement entered into between the Company and a Participant
with respect to the purchase of Restricted Stock under the Plan.
 
2.36 Securities Act.  “Securities Act” means the Securities Act of 1933, as
amended.
 
2.37 Service Provider.  “Service Provider” means a Consultant or other natural
person the Administrator authorizes to become a Participant in the Plan and who
provides services to:  (a) the Company; (b) an Affiliated Company; or (c) any
other business venture designated by the Administrator in which the Company (or
any entity that is a successor to the Company) or an Affiliated Company has a
significant ownership interest.

 
4

--------------------------------------------------------------------------------

 
 
2.38 Stock Appreciation Right.  “Stock Appreciation Right” means a contractual
right granted to a Participant pursuant to Article 7 hereof, the exercise or
settlement of which entitles the Participant to receive shares of Common Stock,
cash, or a combination of Common Stock and cash, equal to the difference between
the Base Value per share of the Stock Appreciation Right and the Fair Market
Value of a share of Common Stock on the date of exercise or settlement,
multiplied by the number of shares subject to the Stock Appreciation Right at
such time, and subject to such conditions set forth in this Plan and the
applicable Stock Appreciation Rights Agreement.
 
2.39 Stock Appreciation Rights Agreement.  “Stock Appreciation Rights Agreement”
means the written agreement entered into between the Company and a Participant
with respect to a Stock Appreciation Right granted under the Plan.
 
2.40 10% Stockholder.  “10% Stockholder” means a person who, as of a relevant
date, owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of an Affiliated
Company measured as of an Incentive Option’s date of grant.
 
2.41 Treasury Regulations.  “Treasury Regulations” shall mean the regulations of
the United States Treasury Department promulgated under the Code.
 
2.42 Voting Common Stock.  “Voting Common Stock” shall mean Common Stock of the
Company which is designated as Voting Common Stock.
 
ARTICLE 3.
 
ELIGIBILITY
 
3.1 Incentive Options.  Only employees of the Company or of an Affiliated
Company (including officers of the Company and members of the Board if they are
employees of the Company or of an Affiliated Company) are eligible to receive
Incentive Options under the Plan.
 
3.2 Nonqualified Options, Restricted Stock and Stock Appreciation
Rights.  Employees of the Company or of an Affiliated Company, members of the
Board (whether or not employed by the Company or an Affiliated Company), and
Service Providers are eligible to receive Nonqualified Options, Restricted Stock
or Stock Appreciation Rights under the Plan.
 
3.3 Section 162(m) Limitation.  So long as the Company is Publicly Held, no
employee of the Company or of an Affiliated Company shall be eligible to be
granted Awards covering more than 200,000 shares of Common Stock during any
calendar year; provided, however, the preceding limitation shall not apply until
the earliest time required for compensation attributable to Awards granted under
the Plan to be exempt from the deduction limitation of Section 162(m) of the
Code.
 
ARTICLE 4.
 
PLAN SHARES
 
4.1 Shares Subject to the Plan.  As of the Effective Date, there are 5,000,000
total shares of Common Stock available for issuance under the Plan.  For
purposes of this Section 4.1, in the event that (a) all or any portion of any
Award granted or offered under the Plan can no longer under any circumstances be
exercised or (b) any shares of Common Stock are reacquired by the Company which
were initially the subject of an Award Agreement, the shares of Common Stock
allocable to the unexercised portion of such Award, or the shares so reacquired,
shall again be available for grant or issuance under the Plan.

 
5

--------------------------------------------------------------------------------

 
 
4.2 Changes in Capital Structure.  In the event that the outstanding shares of
Common Stock are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of a recapitalization, stock split, reverse stock split, combination of
shares, reclassification, stock dividend, or other change in the capital
structure of the Company, then appropriate adjustments shall be automatically
made to the aggregate number and kind of shares subject to this Plan, the number
and kind of shares and the exercise price or purchase price per share subject to
outstanding Award Agreements, and the limits on the number of shares under
Sections 3.3 and 4.1 hereof, all in order to preserve, as nearly as practical,
but not to increase, the benefits to Participants.
 
ARTICLE 5.
 
OPTIONS
 
5.1 Option Agreement.  Each Option granted pursuant to this Plan shall be
evidenced by an Option Agreement that shall specify the number of shares subject
thereto, the Exercise Price per share, and whether the Option is an Incentive
Option or Nonqualified Option.  As soon as is practical following the grant of
an Option, an Option Agreement shall be duly executed and delivered by or on
behalf of the Company to the Optionee to whom such Option is granted.  Each
Option Agreement shall be in such form and contain such additional terms and
conditions, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable, including without
limitation, the imposition of any rights of first refusal and resale obligations
upon any shares of Common Stock acquired pursuant to an Option Agreement.  Each
Option Agreement may be different from each other Option Agreement.
 
5.2 Exercise Price.  The Exercise Price per share of Common Stock covered by
each Option shall be determined by the Administrator, provided that (a) the
Exercise Price shall not be less than 100% of the Fair Market Value per share of
Common Stock on the date the Option is granted, and (b) in the case of an
Incentive Option granted to a 10% Stockholder, the Exercise Price shall not be
less than 110% of the Fair Market Value per share of Common Stock on the date
the Incentive Option is granted.  However, an Option may be granted with an
Exercise Price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Sections 424 of the Code, as
applicable.
 
5.3 Payment of Exercise Price.  Payment of the Exercise Price shall be made upon
exercise of an Option and may be made, in the discretion of the Administrator,
subject to any restrictions under applicable law, by:
 
(a) check or cash;
 
(b) surrender of shares of Common Stock acquired pursuant to the exercise of an
Option, which surrendered shares shall be valued at Fair Market Value as of the
date of such exercise;
 
(c) delivery of a promissory note in a form and with such recourse, interest,
security and other provisions as the Administrator determines to be appropriate
(subject to applicable corporate law);

 
6

--------------------------------------------------------------------------------

 
 
(d) cancellation of indebtedness of the Company to the Optionee;
 
(e) waiver of compensation due or accrued to the Optionee for services rendered;
 
(f) provided that a public market for the Common Stock exists, a “same day sale”
commitment from the Optionee and an FINRA Dealer whereby the Optionee
irrevocably elects to exercise the Option and to sell a portion of the shares so
purchased to pay for the Exercise Price and whereby the FINRA Dealer irrevocably
commits upon receipt of such shares to forward the Exercise Price directly to
the Company;
 
(g) provided that a public market for the Common Stock exists, a “margin”
commitment from the Optionee and an FINRA Dealer whereby the Optionee
irrevocably elects to exercise the Option and to pledge the shares so purchased
to the FINRA Dealer in a margin account as security for a loan from the FINRA
Dealer in the amount of the Exercise Price, and whereby the FINRA Dealer
irrevocably commits upon receipt of such shares to forward the Exercise Price
directly to the Company;
 
(h) a “net exercise” arrangement pursuant to which the Company will reduce the
number of Shares to be issued upon exercise by the number of Shares having an
aggregate Fair Market Value as of the date of exercise equal to the total
Exercise Price.  The Shares used to pay the Exercise Price under this “net
exercise” provision shall be considered to have resulted from the exercise of
this Option, and accordingly, this Option will not again be exercisable with
respect to such Shares, as well as any Shares actually delivered to Optionee; or
 
(i) any combination of the foregoing methods of payment or any other
consideration or method of payment as shall be permitted by applicable law.
 
5.4 Term and Termination of Options.  The term and provisions for termination of
each Option shall be as fixed by the Administrator, but no Option may be
exercisable more than ten (10) years after the date it is granted.  An Incentive
Option granted to a person who is a 10% Stockholder on the date of grant shall
not be exercisable more than five (5) years after the date it is granted.
 
5.5 Vesting and Exercise of Options.  Each Option shall vest and become
exercisable in one or more installments at such time or times and subject to
such conditions, including without limitation, the achievement of specified
performance goals or objectives, as shall be determined by the
Administrator.  Notwithstanding the foregoing, each Option granted to an
employee of the Company or Affiliated Company shall provide that the employee
shall have the right to exercise the vested portion of any Option held at the
termination of the employee’s Continuous Service for at least thirty (30) days
following termination of the employee’s Continuous Service for any reason other
than Cause and that the employee (or employee’s designee) shall have the right
to exercise the Option for at least six (6) months if such termination of
employee’s Continuous Service is due to the death or Disability of the employee.
 
5.6 Annual Limit on Incentive Options.  To the extent required for “incentive
stock option” treatment under Section 422 of the Code, if the aggregate Fair
Market Value (determined as of the date of grant) of the Common Stock with
respect to which Incentive Options granted under this Plan and any other plan of
the Company or any Affiliated Company becomes exercisable for the first time by
an Optionee during any calendar year exceeds $100,000, such excess shall be a
Nonqualified Option.
 
5.7 Nontransferability of Options.  Except as otherwise provided by the
Administrator in an Option Agreement and as permissible under applicable law, no
Option shall be assignable or transferable except by will or the laws of descent
and distribution, and during the life of the Optionee shall be exercisable only
by such Optionee.  Notwithstanding the forgoing, the Administrator may grant
Nonqualified Options that may be transferred to a revocable trust or as
otherwise permitted under Rule 701 of the Securities Act.
 
 
7

--------------------------------------------------------------------------------

 
 
5.8 Rights as Stockholder.  An Optionee or permitted transferee of an Option
shall have no rights or privileges as a stockholder with respect to any shares
covered by an Option until such Option has been duly exercised and shares
purchased upon such exercise have been issued to such person.
 
5.9 Unvested Shares.  The Administrator shall have the discretion to grant
Options that are exercisable for unvested shares of Common Stock on such terms
and conditions as the Administrator shall determine from time to time.
 
5.10 Company’s Repurchase Right.  In the event of a termination of an Optionee’s
Continuous Service for any reason whatsoever (including death or Disability),
the Option Agreement may provide, in the discretion of the Administrator, that
the Company, or its assignee, shall have the right, exercisable at the
discretion of the Administrator, to repurchase shares of Common Stock acquired
pursuant to the exercise of an Option at any time, on such terms as may be
provided in the Option Agreement.  The repurchase price for shares repurchased
by the Company shall be as set forth in the document evidencing the Repurchase
Right, subject to the following requirements:
 
(a) In the case of vested shares, the repurchase price shall be equal to the
Fair Market Value per share of Common Stock as of the date of termination of
Optionee’s Continuous Service; and
 
(b) In the case of unvested shares, the repurchase price may be equal to one of
the following: (i) the Fair Market Value per share of Common Stock as of the
date of termination of Optionee’s Continuous Service, (ii) the Exercise Price
paid per share, or (iii) the lesser of (A) the Exercise Price paid per share, or
(B) the Fair Market Value per share of Common Stock as of the date of
termination of Optionee’s Continuous Service.
 
The terms upon which the Company’s Repurchase Right shall be exercisable
(including but not limited to the period and procedure for exercise and the
timing and method of payment for the purchased shares) shall be established by
the Administrator and set forth in the document evidencing such Repurchase
Right.
 
5.11 Compliance with Code Section 409A.  Notwithstanding anything in this
Article 5 to the contrary, all Options are intended to be structured to satisfy
the requirements of Code Section 409A, or an applicable exemption, as determined
by the Administrator.
 
ARTICLE 6.

 
RESTRICTED STOCK
 
6.1 Issuance and Sale of Restricted Stock.  The Administrator shall have the
authority to grant Restricted Stock under this Plan, subject to such terms,
restrictions and conditions as the Administrator may determine at the time of
grant.  Such conditions may include, but are not limited to, continued
employment or the achievement of specified performance goals or objectives.
 
6.2 Restricted Stock Purchase Agreements.  A Participant shall have no rights
with respect to the shares of Restricted Stock covered by a Restricted Stock
Purchase Agreement until the Participant has executed and delivered to the
Company the Restricted Stock Purchase Agreement.  Each Restricted Stock Purchase
Agreement shall be in such form, and such other terms, conditions and
restrictions of the Restricted Stock, not inconsistent with the provisions of
this Plan, as the Administrator shall, from time to time, deem desirable.  Each
Restricted Stock Purchase Agreement may be different from each other Restricted
Stock Purchase Agreement.

 
8

--------------------------------------------------------------------------------

 
 
6.3 Rights as a Stockholder.  Upon complying with the provisions of Section 6.2
hereof, a Participant shall have the rights of a stockholder with respect to the
Restricted Stock purchased pursuant to a Restricted Stock Purchase Agreement,
including voting and dividend rights, subject to the terms, restrictions and
conditions as are set forth in such Restricted Stock Purchase Agreement.  Unless
the Administrator shall determine otherwise, certificates evidencing shares of
Restricted Stock shall remain in the possession of the Company until such shares
have vested in accordance with the terms of the Restricted Stock Purchase
Agreement.
 
6.4 Transfer Restrictions.  Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of except as
specifically provided in the Restricted Stock Purchase Agreement.
 
6.5 Company’s Repurchase Right.  In the event of a termination of a
Participant’s Continuous Service with the Company for any reason whatsoever
(including death or Disability), the Restricted Stock Purchase Agreement may
provide, in the discretion of the Administrator, that the Company shall have the
right, exercisable at the discretion of the Administrator, to repurchase shares
of Common Stock acquired pursuant to a Restricted Stock Purchase Agreement, on
such terms as may be provided in the Restricted Stock Purchase Agreement.  The
repurchase price for shares repurchased by the Company shall be as set forth in
the document evidencing the Repurchase Right, subject to the following
requirements:
 
(a) In the case of vested shares, the repurchase price shall be equal to the
Fair Market Value per share of Common Stock as of the date of termination of
Participant’s Continuous Service; and
 
(b) In the case of unvested shares, the repurchase price may be equal to one of
the following: (i) the Fair Market Value per share of Common Stock as of the
date of termination of Participant’s Continuous Service, (ii) the original
Purchase Price paid per share, if any, or (iii) the lesser of (A) the original
Purchase Price paid per share, if any, or (B) the Fair Market Value per share of
Common Stock as of the date of termination of Participant’s Continuous Service.
 
The terms upon which such Repurchase Right shall be exercisable (including but
not limited to the period and procedure for exercise and the timing and method
of payment for the purchased shares) shall be established by the Administrator
and set forth in the document evidencing such Repurchase Right.
 
6.6 Vesting of Restricted Stock.  The Restricted Stock Purchase Agreement shall
specify the date or dates, the performance goals or objectives which must be
achieved, and any other conditions on which the Restricted Stock may vest.
 
6.7 Compliance with Code Section 409A.  Notwithstanding anything in this Article
6 to the contrary, all Restricted Stock Awards are intended to be structured to
satisfy the requirements of Code Section 409A, or an applicable exemption, as
determined by the Administrator.
 
 
9

--------------------------------------------------------------------------------

 


 
ARTICLE 7.
 
STOCK APPRECIATION RIGHTS
 
7.1 Grant of Stock Appreciation Rights.  The Administrator shall have the
authority to grant Stock Appreciation Rights subject to such terms, restrictions
and conditions as the Administrator may determine at the time of grant.  Stock
Appreciation Rights may be granted on a basis that allows for the exercise of
the right by the Participant, or that provides for the automatic settlement of
the right upon a specified date or event, for shares of Common Stock, cash or a
combination of Common Stock and cash.
 
7.2 Stock Appreciation Rights Agreements.  Each Stock Appreciation Right granted
pursuant to this Plan shall be evidenced by a Stock Appreciation Rights
Agreement, which shall specify the number of shares subject thereto, vesting
provisions relating to such Stock Appreciation Right, the Base Value per share,
and whether the Stock Appreciation Right shall be exercisable or subject to
settlement for shares of Common Stock, cash or a combination of Common Stock and
cash.  As soon as is practicable following the grant of a Stock Appreciation
Right, a Stock Appreciation Rights Agreement shall be duly executed and
delivered by or on behalf of the Company to the Participant to whom such Stock
Appreciation Right was granted.  Each Stock Appreciation Rights Agreement shall
be in such form and contain such additional terms and conditions, not
inconsistent with the provisions of this Plan, as the Administrator shall, from
time to time, deem desirable, including without limitation, the imposition of
any rights of first refusal and resale obligations upon any shares of Common
Stock acquired pursuant to a Stock Appreciation Right.  Each Stock Appreciation
Rights Agreement may be different from each other Stock Appreciation Rights
Agreement.
 
7.3 Base Value.  The Base Value per share of Common Stock covered by each Stock
Appreciation Right shall be determined by the Administrator, except that the
Base Value of a Stock Appreciation Right shall not be less than 100% of Fair
Market Value of the Common Stock on the date the Stock Appreciation Right is
granted.
 
7.4 Term and Termination of Stock Appreciation Rights.  The term and provisions
for termination of each Stock Appreciation Right shall be fixed by the
Administrator, but no Stock Appreciation Right may be exercisable or subject to
settlement more than ten (10) years after the date it is granted.
 
7.5 Vesting and Exercise of Stock Appreciation Rights.  Each Stock Appreciation
Right shall vest, and become exercisable or subject to settlement, in one or
more installments at such time or times and shall be subject to such conditions,
including without limitation the achievement of specified performance goals or
objectives established with respect to one or more performance criteria, as
shall be determined by the Administrator.  Notwithstanding the foregoing, each
Stock Appreciation Right granted to an employee of the Company or Affiliated
Company, on a basis that allows the right to be exercised by the employee, shall
provide that the employee shall have the right to exercise the vested portion of
such right held at the termination of the employee’s Continuous Service for at
least thirty (30) days following termination of the employee’s Continuous
Service for any reason other than Cause and that the employee (or employee’s
designee) shall have the right to exercise the Stock Appreciation Right for at
least six (6) months if such termination of the employee’s Continuous Service is
due to the death or Disability of the employee.

 
10

--------------------------------------------------------------------------------

 
 
7.6 Payment of Appreciation.  A Stock Appreciation Right will entitle the
holder, upon exercise or settlement of the Stock Appreciation Right, as
applicable, to receive an amount determined by multiplying:  (a) the excess of
the Fair Market Value of a share of Common Stock on the date of exercise or
settlement of the Stock Appreciation Right over the Base Value of such Stock
Appreciation Right, by (b) the number of shares as to which such Stock
Appreciation Right is exercised or settled.  Upon exercise or settlement,
payment of the appreciation determined under the preceding formula shall be made
in shares of Common Stock, cash, or a combination of both shares and cash, as
set forth in the Stock Appreciation Rights Agreement in the discretion of the
Administrator.  To the extent that payment is made in shares of Common Stock,
such shares shall be valued at their Fair Market Value on the date of exercise
or settlement.
 
7.7 Nontransferability of Stock Appreciation Rights.  Except as otherwise
provided by the Administrator in an Stock Appreciation Rights Agreement and as
permissible under applicable law, no Stock Appreciation Right shall be
assignable or transferable except by will, the laws of descent and distribution
or pursuant to a domestic relations order, and during the life of the
Participant shall be exercisable only by such Participant. Notwithstanding the
forgoing, the Administrator may grant Stock Appreciation Rights that may be
transferred to a revocable trust or as otherwise permitted under Rule 701 of the
Securities Act.
 
7.8 Rights as a Stockholder.  A Participant shall have no rights or privileges
as a stockholder with respect to any shares covered by a Stock Appreciation
Right until such Stock Appreciation Right has been duly exercised or settled and
certificates representing shares issued upon such exercise or settlement have
been issued to such person.
 
7.9 Unvested Shares.  The Administrator shall have the discretion to grant Stock
Appreciation Rights that may be exercised or settled for unvested shares of
Common Stock on such terms and conditions as the Administrator shall determine
from time to time.
 
7.10 Company’s Repurchase Right.  In the event of a termination of a
Participant’s Continuous Service for any reason whatsoever (including death or
Disability), the Stock Appreciation Rights Agreement may provide, in the
discretion of the Administrator, that the Company, or its assignee, shall have
the right, exercisable at the discretion of the Administrator, to repurchase
shares of Common Stock acquired pursuant to the exercise or settlement of a
Stock Appreciation Right at any time, on such terms as may be provided in the
Stock Appreciation Right Agreement.  The repurchase price for shares repurchased
by the Company shall be equal to the Fair Market Value per share of Common Stock
as of the date of termination of Participant’s Continuous Service.  The terms
upon which such Repurchase Right shall be exercisable (including but not limited
to the period and procedure for exercise and the timing and method of payment
for the purchased shares) shall be established by the Administrator and set
forth in the document evidencing such Repurchase Right.
 
7.11 Compliance with Code Section 409A.  Notwithstanding anything in this
Article 7 to the contrary, all Stock Appreciation Rights Awards are intended to
be structured to satisfy the requirements of Code Section 409A, or an applicable
exemption, as determined by the Administrator.
 
ARTICLE 8.

 
ADMINISTRATION OF THE PLAN
 
8.1 Administrator.  Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a committee consisting of two (2) or
more members of the Board.  Members of the Committee may be appointed from time
to time by, and shall serve at the pleasure of, the Board. The Board may limit
the composition of the Committee to those persons necessary to comply with the
requirements of Section 162(m) of the Code and Section 16 of the Exchange Act.

 
11

--------------------------------------------------------------------------------

 
 
8.2 Powers of the Administrator.  In addition to any other powers or authority
conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority:  (a) to determine the persons
to whom, and the time or times at which Awards shall be granted, the number of
shares of Common Stock to be represented by each Option or Stock Appreciation
Rights Agreement and the number of shares of Common Stock to be subject to each
Restricted Stock Purchase Agreement, and the consideration to be received by the
Company upon the exercise of such Options or Stock Appreciation Right or sale of
Restricted Stock; (b) to interpret the Plan; (c) to create, amend or rescind
rules and regulations relating to the Plan; (d) to determine the terms,
conditions and restrictions contained in, and the form of, Award Agreements;
(e) to determine the identity or capacity of any persons who may be entitled to
exercise a Participant’s rights under any Award Agreement under the Plan; (f) to
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any Award Agreement; (g) to accelerate the vesting of any Award or
release or waive any Repurchase Rights of the Company with respect to any Award;
(h) to extend the exercise date of any Option or Stock Appreciation Right (but
not beyond the original expiration date); (i) to provide for rights of first
refusal and/or Repurchase Rights; (j) to amend outstanding Award Agreements to
provide for, among other things, any change or modification which the
Administrator could have included in the original Award Agreement or in
furtherance of the powers provided for herein; and (k) to make all other
determinations necessary or advisable for the administration of the Plan, but
only to the extent not contrary to the express provisions of the Plan.  Any
action, decision, interpretation or determination made in good faith by the
Administrator in the exercise of its authority conferred upon it under the Plan
shall be final and binding on the Company and all Participants.
 
8.3 Section 409A of the Code.  Notwithstanding anything in this Plan to the
contrary, (a) any adjustments made pursuant to this Article 8 to Awards that are
considered “deferred compensation” within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code; (b) any adjustments made pursuant to Article 8 to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment the Awards either
(i) continue not to be subject to Section 409A of the Code or (ii) comply with
the requirements of Section 409A of the Code; and (c) in any event, the
Administrator shall not have the authority to make any adjustments pursuant to
Article 8 to the extent the existence of such authority would cause an Award
that is not intended to be subject to Section 409A of the Code at the time of
grant to be subject thereto.
 
8.4 Limitation on Liability.  No employee of the Company or member of the Board
or Committee shall be subject to any liability with respect to duties under the
Plan unless the person acts fraudulently or in bad faith.  To the extent
permitted by law, the Company shall indemnify each member of the Board or
Committee, and any employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.
 
ARTICLE 9.
 
CHANGE IN CONTROL
 
9.1 Change in Control.  In order to preserve a Participant’s rights with respect
to any outstanding Awards in the event of a Change in Control of the Company:
 
(a) Vesting of all outstanding Options, Restricted Stock and Stock Appreciation
Rights shall accelerate automatically effective as of immediately prior to the
consummation of the Change in Control unless the Options, Restricted Stock and
Stock Appreciation Rights are to be assumed by the acquiring or successor entity
(or parent or subsidiary thereof) or new options, new restricted stock or new
stock appreciation rights under a new stock incentive program (“New Incentives”)
of comparable value are to be issued in exchange therefor, as provided in
subsection (b) below.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) Vesting of outstanding Options, Restricted Stock and Stock Appreciation
Rights shall not accelerate if and to the extent that:  (i) the Options,
Restricted Stock, and Stock Appreciation Rights (including the unvested portions
thereof) are to be assumed by the acquiring or successor entity (or parent or
subsidiary thereof) pursuant to the terms of the Change in Control transaction,
or (ii) the Options, Restricted Stock, and Stock Appreciation Rights (including
the unvested portions thereof) are to be replaced by the acquiring or successor
entity (or parent or subsidiary thereof) with New Incentives of comparable value
containing such terms and provisions as the Administrator in its discretion may
consider equitable.  If outstanding Options, Restricted Stock or Stock
Appreciation Rights are assumed, or if New Incentives of comparable value are
issued in exchange therefor, then each such Option, Restricted Stock, Stock
Appreciation Right or New Incentive shall be appropriately adjusted,
concurrently with the Change in Control, to apply to the number and class of
securities or other property that the Participant, as the case may be, would
have received pursuant to the Change in Control transaction in exchange for the
shares issuable upon exercise of the Option or Stock Appreciation Right or
vesting of the Restricted Stock had the Option or Stock Appreciation Right been
exercised immediately prior to the Change in Control or with respect to
Restricted Stock, vested immediately prior to the Change in Control, and
appropriate adjustment also shall be made to the Exercise Price such that the
aggregate Exercise Price of each such Option or new option and the aggregate
Base Value of each such Stock Appreciation Right or new stock appreciation right
shall remain the same as nearly as practicable.
 
(c) If any Option, Restricted Stock or Stock Appreciation Right is assumed by an
acquiring or successor entity (or parent or subsidiary thereof) or a New
Incentive of comparable value is issued in exchange therefor pursuant to the
terms of a Change in Control transaction, then if so provided in the Option
Agreement, Restricted Stock Agreement or Stock Appreciation Rights Agreement,
the vesting of the Option, Restricted Stock, Stock Appreciation Right, or the
New Incentive shall accelerate if and at such time as the Participant’s service
as an employee, director, officer, Consultant or other Service Provider to the
acquiring or successor entity (or a parent or subsidiary thereof) is terminated
involuntarily or voluntarily under certain circumstances within a specified
period following consummation of the Change in Control, pursuant to such terms
and conditions as shall be set forth in the Option Agreement, Restricted Stock
Agreement, or Stock Appreciation Rights Agreement.
 
(d) If vesting of outstanding Options, Restricted Stock or Stock Appreciation
Rights will accelerate pursuant to subsection (a) above, the Administrator in
its discretion may provide, in connection with the Change in Control
transaction, for the purchase or exchange of each such Option, Restricted Stock
or Stock Appreciation Right for an amount of cash or other property having a
value equal to the difference (or “spread”) between:  (i) the value of the cash
or other property that the Participant would have received pursuant to the
Change in Control transaction in exchange for the shares issuable upon exercise
of the Option or Stock Appreciation Right had such Option or Stock Appreciation
Right been exercised immediately prior to the Change in Control, and (ii) the
Exercise Price of the Option or Stock Appreciation Right; and in the case of
Restricted Stock, for the fair market value thereof.
 
(e) Notwithstanding Sections 9.1(a)-(d) above, the Administrator shall have the
discretion to provide in each Option Agreement, Restricted Stock Agreement, or
Stock Appreciation Rights Agreement other terms and conditions that relate to
(i) vesting of the Option, Restricted Stock, or Stock Appreciation Right in the
event of a Change in Control, and (ii) assumption of such Option, Restricted
Stock or Stock Appreciation Right or issuance of comparable securities or New
Incentives in the event of a Change in Control.  The aforementioned terms and
conditions may vary in each Option Agreement, Restricted Stock Agreement or
Stock Appreciation Rights Agreement, and may be different from and have
precedence over the provisions set forth in Sections 9.1(a) - 9.1(d) above.
 
 
13

--------------------------------------------------------------------------------

 
 
(f) Outstanding Options, Restricted Stock and Stock Appreciation Rights shall
terminate and cease to be exercisable or vested upon consummation of a Change in
Control except to the extent that the Options, Restricted Stock and Stock
Appreciation Rights are assumed by the successor entity (or parent or subsidiary
thereof) pursuant to the terms of the Change in Control transaction.
 
(g) If outstanding Options, Restricted Stock or Stock Appreciation Rights will
not be assumed by the acquiring or successor entity (or parent or subsidiary
thereof), the Administrator shall cause written notice of a proposed Change in
Control transaction to be given to Participants not less than fifteen (15) days
prior to the anticipated effective date of the proposed transaction.
 
ARTICLE 10.

 
AMENDMENT AND TERMINATION OF THE PLAN
 
10.1 Amendments.  The Board may from time to time alter, amend, suspend or
terminate the Plan in such respects as the Board may deem advisable.  No such
alteration, amendment, suspension or termination shall be made which shall
(i) substantially affect or impair the rights of any Participant under an
outstanding Award Agreement without such Participant’s consent, or (ii) cause
this Plan, or any Award granted pursuant to it, to violate Code
Section 409A.  The Board may alter or amend the Plan to comply with requirements
under the Code relating to Incentive Options or other types of options that give
Optionees more favorable tax treatment than that applicable to Options granted
under this Plan as of the date of its adoption.  Upon any such alteration or
amendment, any outstanding Award granted hereunder may, if the Administrator so
determines and if permitted by applicable law, be subject to the more favorable
tax treatment afforded to a Participant pursuant to such terms and conditions.
 
10.2 Plan Termination.  Unless the Plan shall theretofore have been terminated,
the Plan shall terminate on the tenth (10th) anniversary of the Effective Date
and no Awards may be granted under the Plan thereafter, but Award Agreements
then outstanding shall continue in effect in accordance with their respective
terms.
 
ARTICLE 11.

 
TAXES
 
11.1 Tax Withholding.  The Company shall have the power to withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy any
applicable Federal, state, and local tax withholding requirements with respect
to any Options or Stock Appreciation Rights exercised or shares of Restricted
Stock issued under this Plan.  To the extent permissible under applicable tax,
securities and other laws, the Administrator may, in its sole discretion and
upon such terms and conditions as it may deem appropriate, permit a Participant
to satisfy his or her obligation to pay any such tax, in whole or in part, by
(a) directing the Company to apply shares of Common Stock to which the
Participant is entitled as a result of the exercise of an Option or Stock
Appreciation Right or lapse of restrictions on shares of Restricted Stock or (b)
delivering to the Company shares of Common Stock owned by the Participant;
provided, however, the amount withheld shall not exceed the amount necessary to
satisfy the Company’s tax withholding obligations at the minimum statutory
withholding rates, as applicable.  The shares of Common Stock so applied or
delivered in satisfaction of the Participant’s tax withholding obligation shall
be valued at their Fair Market Value as of the date of measurement of the amount
of income subject to withholding.
 
 
14

--------------------------------------------------------------------------------

 

ARTICLE 12.
 
MISCELLANEOUS
 
12.1 Benefits Not Alienable.  Other than as provided above, benefits under the
Plan may not be assigned or alienated, whether voluntarily or
involuntarily.  Any unauthorized attempt at assignment, transfer, pledge or
other disposition shall be without effect.
 
12.2 No Enlargement of Employee Rights.  This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant to be consideration for, or an
inducement to, or a condition of, the employment of any Participant.  Nothing
contained in the Plan shall be deemed to give the right to any Participant to be
retained as an employee of the Company or any Affiliated Company or to limit the
right of the Company or any Affiliated Company to discharge any Participant at
any time.
 
12.3 Application of Funds.  The proceeds received by the Company from the sale
of Common Stock pursuant to Option Agreements and Restricted Stock Purchase
Agreements, except as otherwise provided herein, will be used for general
corporate purposes.
 
12.4 Stockholder Approval.  The Company shall obtain stockholder approval of the
Plan within twelve (12) months before or after the adoption of the Plan by the
Board of Directors.

 
15

--------------------------------------------------------------------------------

 
